REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-23 are allowed.
Claims 1, 13  and 20-21 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose identify a user account associated with the pairing request signal; determine, after identifying the user account, that the identified user account is associated with a first computing device; determine that the first computing device is in proximity to the companion computing device; and pair the companion computing device with the first computing device based on the determining that the first computing device is in proximity to the companion computing device.
	It is noted that the closest prior art, Pupakdee et al. (US 20210045169, Feb. 11, 2021) shows computing, using the second user device, a verification HMAC value of cryptographic keys of the second user device identified by the key identifier, using the second user device, communication of the second user device with the first user device based on a result of comparison of the response and verification HMAC values.
	It is noted that the closest prior art, Marchand et al.  (US 10999331, May4, 2021), Shows after a client device discovers the media device, client device transmit a pair request signal to media device (e.g. pair request from client device (companion
computing device)). Each pair request that is received by media device comprise a
request of media device to accept a wireless connection from the client device that sent
the pair request.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464